As filed with the Securities and Exchange Commission on February 2, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PETRO RIVER OIL CORP. (Exact name of registrant as specified in its charter) Delaware 98-0611188 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 1980 Post Oak Blvd., Suite 2020 Houston, TX 77056 (469) 828-3900 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Scot Cohen Executive Chairman Petro River Oil Corp. 1980 Post Oak Blvd., Suite 2020 Houston, TX 77056 (469) 828-3900 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: Daniel W. Rumsey, Esq. Jessica R. Sudweeks, Esq. Disclosure Law Group, LLP 600 West Broadway, Suite 700 San Diego, CA 92101 Tel: (619) 795-1134 Fax: (619) 330-2101 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title Of Each Class Of Securities To Be Registered Amount To Be Registered Proposed Maximum Aggregate Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price Amount Of Registration Fee Common stock, par value $0.00001 per share to be sold by the registrant (2) $ $ Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended. This Registration Statement covers, under one prospectus, our direct offering of an indeterminate number of shares of our common stock that may be sold by us from time to time, for a maximum aggregate offering price of all securities not to exceed $10,000,000. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED FEBRUARY 2, 2015 PRELIMINARY PROSPECTUS PETRO RIVER OIL CORP. [] Shares of Common Stock OFFERED BY PETRO RIVER OIL CORP. Offering Made Without an Underwriter We are offering [] shares of our common stock, par value $0.00001 per share, in a self-underwritten public offering (the “Offering”). This Offering will be conducted on a self-underwritten, best efforts basis, which means this prospectus will permit our officers and directors to sell the shares directly to the public, with no commission or other remuneration payable to them for any shares they may sell. There is no minimum number of shares that must be sold by us for the Offering to close, and therefore we may receive no proceeds or very minimal proceeds from the Offering. The aggregate offering price of all securities sold under this Offering may not exceed []. We will retain theproceeds from the sale of any of the offered shares that are sold. However, we may not sell the shares to the public until the Registration Statement, of which this prospectus is a part, is declared effective by the Securities and Exchange Commission (“SEC”). We have no arrangement to place the proceeds from this Offering in an escrow, trust or similar account. Any funds raised from sales of shares to the public pursuant to this Offering will be immediately available to us for our use and retained by us regardless of whether or not there are any additional sales under this Offering. You will not have the right to withdraw your funds during the Offering. We may offer and sell these securities through any method described under “Plan of Distribution” in this prospectus. The Offering will terminate upon the earlier to occur of: (i) the sale of all [] shares being offered, or (ii) 365 days after the Registration Statement containing this prospectus is declared effective by the SEC. Investing in our securities involves a high degree of risk.See "Risk factors" beginning on page of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is , 2015 Table of Contents ABOUT THIS PROSPECTUS 1 PROSPECTUS SUMMARY 2 RISK FACTORS 5 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 14 USE OF PROCEEDS 15 DIVIDEND POLICY 15 DILUTION 16 DESCRIPTION OF SECURITIES TO BE REGISTERED 17 PLAN OF DISTRIBUTION 19 BUSINESS 21 DESCRIPTION OF PROPERTIES 24 LEGAL PROCEEDINGS 25 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 39 EXECUTIVE COMPENSATION 44 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 47 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 48 PRINCIPAL ACCOUNTING FEES AND SERVICES 51 LEGAL MATTERS 52 EXPERTS 52 INTEREST OF NAMED EXPERTS AND COUNSEL 52 WHERE YOU CAN FIND MORE INFORMATION 52 PART II II-1 SIGNATURES II-7 FINANCIAL STATEMENTS F-1 -i- Table of Contents ABOUT THIS PROSPECTUS You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with additional information or information different from that contained in this prospectus. We are offering to sell, and seeking offers to buy, shares of our common stock and warrants only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of our common stock and warrants. We may affect a reverse split of our authorized, and issued and outstanding shares of common stock prior to consummation of the Offering (the“Reverse Split”), pending review and acceptance of the Reverse Split from the Financial Industry Regulatory Authority (“FINRA”). Each reference to shares of common stock in this prospectus is pre-Reverse Split, and does not reflect adjustment that will occur as a result of the Reverse Split.See also “Risk Factors” beginning on page . Unless the context otherwise requires, the words “Petro River Oil,” “we,” “us,” “our” refers to Petro River Oil Corporation, a Delaware corporation. -1- Table of Contents PROSPECTUS SUMMARY This summary highlights selected information appearing elsewhere in this prospectus and does not contain all the information you should consider before investing in our common stock.You should carefully read this prospectus in its entirety before investing in our common stock, including the section entitled “Risk factors” and our financial statements and related notes included elsewhere in this prospectus. Overview We are an enterprise engaged in the exploration and exploitation of conventional and unconventional oil and gas assets with a focus on drilling, completion, recompletions and applying modern technologies. Our core holdings and principal operations are in the mid-continent region of the United States in Oklahoma, Kansas and Missouri. We are driven to utilize our expertise both in the mid-continent region and in similar formations to exploit hydrocarbon prone resources with tight and/or challenging characteristics in order to create value for the Company and our shareholders. Our principal administrative office is located in Houston, Texas and its principal operations are in Oklahoma, Kansas and Western Missouri. The Company also has an office in New York, New York. Our operations are currently focused on exploring and producing in the Mississippian Lime play. Our heavy oil reservoirs in this area are currently in technical review. We have an extensive amount of technical and reservoir information on our Missouri, Oklahoma and Kentucky positions. The data is being utilized in the understanding and test phases to develop an economic heavy oil production reserve base. In addition to our current research and development efforts, we are in discussions with industry partners to capitalize on and develop acreage in the Mississippian Lime, including possible joint venture partners and acquisition targets. Recent Developments Acquisition of Interest in Bandolier Energy, LLC.On May 30, 2014, we entered into a Subscription Agreement, pursuant to which we received a 50% interest in Bandolier Energy, LLC (“Bandolier”) in exchange for a capital contribution of $5,000,000 (the “Bandolier Acquisition”). After the Bandolier Acquisition, Bandolier acquired all of the issued and outstanding equity of Spyglass Energy Group, LLC (“Spyglass”), the owner of oil and gas leases, leaseholds, lands, and options and concessions thereto located in Osage County, Oklahoma, effective January 1, 2014, for a purchase price of approximately $8.7 million. Spyglass comprises the largest contiguous oil and gas acreage position in Northeastern Oklahoma, approximately 106,000 acres, with substantial original oil in place, stacked reservoirs, as well as exploratory and development opportunities that can be accessed through both horizontal and vertical drilling. Significant infrastructure is already in place including 32 square miles of 3D seismic, 3 phase power, a dedicated sub-station as well as multiple oil producing horizontal wells. As a result of the Bandolier Acquisition and Bandolier’s subsequent acquisition of Spyglass, we now have both proven developed and proven undeveloped oil and gas assets. Where You Can Find Us Our corporate headquarters are located at 1980 Post Oak Blvd., Suite 2020, Houston, Texas, 77056. Our telephone number is (469) 828-3900. Our website address is www.petroriveroil.com. The information on our website is not part of this prospectus. We have included our website address as a factual reference and do not intend it to be an active link to our website. -2- Table of Contents Summary of the Offering Common stock offered by Petro River Oil Corp. [] shares of common stock, par value $0.00001 per share Offering price: [$ ] per share Number of shares issued and outstanding prior to the Offering: [] shares of common stock Number of shares issued and outstanding after the Offering: [] shares of common stock OTC Markets (OTCQB) Symbol: PRTC Use of Proceeds: We will receive approximately [$ ] in gross proceeds and estimated net proceeds of approximately [$ ] if we sell all shares registered in connection with the Offering. See “Use of Proceeds” for a more detailed explanation of how the proceeds from the Offering will be used. Risk Factors: See “Risk Factors‚” and the other information in this prospectus for a discussion of the factors you should consider before deciding to invest in shares of our common stock. Summary Financial Information As of As of October 31, April 30, Balance Sheets Items- Cash $ Total current assets $ Total assets $ Accounts payable and accrued expenses $ Notes payable, current $ - Asset retirement obligation, current $ Total current liabilities $ Asset retirement obligation, net of current $ Total liabilities $ Accumulated deficit $ Non-controlling interests $ - Stockholders' equity (deficit) $ -3- Table of Contents Statement of Operations Items- Year Ended April 30, 2014 Four Month Period Ended April 30, 2013 For the Period February 2, 2012 (Commencement of Operations) to December 31, 2012 Revenues $ $ $ Operating expenses $ $ $ General and administrative expenses $ $ $ Depreciation, depletion and accretion $ $ $ Impairment of oil and gas assets $ $
